DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has added claims 21-24. Claims 19 and 20 are withdrawn from consideration. Claims 1-5 and 7-24 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 11-14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 10,398,607 in view of Olson et al. (U.S. Patent Application Publication No. 2003/0135186) and Wu et al. (U.S. Patent No. 7,118,558).
Claims 1 and 8-10 of U.S. Patent No. 10,398,607 disclose all of the limitations of claims 1, 10, 11-14, and 17 of the instant application, except for the fact that the absorbent article is in an array of absorbent articles of different sizes and that the different sizes are created by changing the size of a non-elastic region within the elastic (Olson: Paragraph 0072, lines 1-11). Therefore, it would have been obvious to one of ordinary skill in the art to modify the absorbent article disclosed in U.S. Patent No. 10,398,607 so that it is part of an array of absorbent articles of different sizes so that a variety of wearable articles of different sizes are provided to accommodate a wide range of wearers as they grow. Furthermore, Wu teaches that forming non-elastic regions of different sizes in the elastic member allows for control over the desired wearer size range of a given absorbent article, as discussed in more detail below (Col. 17, lines 55-63; Col. 20, line 59 – Col. 21, line 13; Col. 22, lines 19-25). Therefore, it would have been obvious to one of ordinary skill in the art to modify the array of absorbent articles disclosed by U.S. Patent No. 10,398,607 in view of Olson so that each article of a different size has a different sized non-elastic region as taught by Wu in order to easily control the desired wearer size range of a given absorbent article. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 15, 16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (U.S. Patent Application Publication No. 2003/0135186) in view of Kuwano et al. (U.S. Patent Application Publication No. 2011/0071488) and in further view  of Wu et al. (U.S. Patent No. 7,118,558).
Regarding claim 1, Olson discloses an array of wearable articles (Paragraph 0008, lines 1-7; Paragraph 0011, lines 1-3) comprising first, second, and third articles (Paragraph 0008, lines 1-7; Paragraph 0075, lines 1-6; Fig. 1b). Olson additionally discloses that the first, second and third articles are size variations (Fig. 1a; Paragraph 0013, lines 1-12; Paragraph 0072). Olson does not disclose that each article comprises a main body and a ring-like elastic belt comprising a front belt and a back belt wherein at least the front belt or the back belt is an elastic member, or any of the other structural limitations on each article in the array recited by claim 1.
Kuwano teaches a disposable absorbent wearing article (Paragraph 0061, lines 1-7; Fig. 2, feat. 10) that is continuous in a longitudinal direction (Fig. 2, feat. L1) and a transverse direction (Fig. 2, feat. L2), comprising a main body (Fig. 2, feat. 11) and a ring-like elastic belt (Figs. 2 and 12) comprising a front belt (Fig. 2, 12A) and a back belt (Fig. 2, 12B) wherein at least the front belt or the back belt is an elastic member (Paragraph 0087, lines 1-15), the center of the front belt (Paragraph 0102, lines 1-5) (Fig. 2, feat. 15) of the main body, the center of the back belt (Paragraph 0102, lines 1-5) is joined to a back waist panel (Fig. 2, feat. 16) of the main body, the front and back belt each having a left side panel (Fig. 2, 12A and 12B) and a right side panel (Fig. 2, 12A and 12B) where the main body does not overlap (Fig. 2, 11, 12A, 12B), and the transverse edges of the front belt and the back belt are joined by a seam (Paragraph 0102, lines 6-9; Fig. 1, feat. 12) to form a waist opening (Fig. 1, feat. 18) and two leg openings (Fig. 1, feat. 19), the elastic member formed by a plurality of elastic bodies (Fig. 3, feat. 43, 44, 49, and 50) running in the transverse direction sandwiched between an inner sheet (Paragraph 0086, lines 1-6; Fig. 7, feat. 38a; Fig. 8, feat. 38b) and an outer sheet (Fig. 7, feat. 39a; Fig. 8, feat. 39b); each front belt and back belt having transversely continuous proximal and distal edges (Fig. 3, feats. 12a, 12b, 12c, 12d, 12e, and 12f; Paragraph 0085, lines 1-13), the proximal edge being located closer than the distal edge relative to the longitudinal center of the article (Fig. 3; Paragraph 0085, lines 1-13; Paragraph 0086; Paragraph 0093), the elastic member having an elastic member width in the transverse direction in the uncontracted condition (Paragraphs 0032-0033; Paragraph 0085, lines 1-13; Paragraph 0086; Paragraph 0093) and a non-elastic region (Paragraph 0089, lines 1-22; Paragraph 0094, lines 1-16; Fig. 3, feats. 41 and 48).
By using the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson, an array of absorbent articles that reliably prevent undesirable deformation of the absorbent chassis and present a neat appearance could be obtained. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the (Paragraph 0029, lines 1-8).
Olson in view of Kuwano does not disclose that the elastic member width of the first, second, and third elastic members are the same, that the first non-elastic region is larger than the second non-elastic region, and wherein the second non-elastic region is larger than the third non-elastic region.
Wu teaches an analogous absorbent article with an elastic belt that has non-elastic regions (Col. 2, line 60 – Col. 3, line 3; Col. 3, lines 48-65). Wu teaches elastic members with non-elastic regions formed by securing elastic bodies between carrier layers using an adhesive in certain regions and severing the bodies in other regions in order to form the non-elastic region (Col. 17, lines 55-63). Wu teaches a set of parameters by which the contracting force of the elastic member can be controlled, including the length of the individual elastic bodies, the cross-section of the elastic bodies, and the density of the elastic bodies on the elastic member (Col. 20, line 59 – Col. 21, line 13). Because the formation of non-elastic regions in the elastic members requires cutting and shortening the elastic bodies, the contracting force of the elastic members will be dependent on the size and shape of the non-elastic regions. Wu further teaches that using prestretched elastic members as the belt of an absorbent article allows the same article with the same elastic member width to provide the article with good stretchability and fit for a variety of different sized wearers (Col. 22, lines 19-25). Additionally, Wu teaches that the desired contracting force of the elastic member (Col. 21, lines 19-28) and that the amount of prestretch can be modified depending on the desired wearer size range (Col. 22, lines 10-29). Because the size and shape of the non-elastic regions in the elastic members is related to the contracting force of the members, the contracting force is related to the prestretch need to be fit to the article, and the amount prestretch is related to the desired size range of the article, modifying the size and shape of the non-elastic regions in the elastic members will modify the wearer size range of the article. Therefore, Wu teaches that elastic members with the same elastic member width can be modified by cutting or deactivating the elastic in non-elastic regions in order to control the contracting force of the overall elastic member (Col. 17, lines 55-63; Col. 20, line 59 – Col. 21, line 13; Col. 22, lines 19-25). Cutting or deactivating the elastic to form different sized non-elastic regions will lead to elastic members with the same elastic member width, but different contracting forces and therefore different stretchability and fit, with larger non-elastic regions having less contracting force and therefore stretchability and fit suited for larger sized wearers. 
Wu further teaches an embodiment in which the elastics are separated into spaced apart groups (Fig. 8A, feat. 3; Col. 18, lines 8-17) with spaces in between the elastics (Fig. 8A, feat. 802; Col. 18, lines 8-17). Wu teaches that arranging the elastics in such spaced apart groups allows for cuts to be made in the elastic member only in the locations containing the elastics (Col. 18, lines 10-13). This causes there to be uncut portions between the cuts in the elastic member that provide the elastic member with enough strength to resist tension during manufacturing (Fig. 3, feat. 804; Col. 18, lines 13-16). Because there are uncut portions between the cut that hold the elastic (Figs. 8B and 8C, feat. 3). In one embodiment, the elastics can be severed using an ultrasonic, heat, or mechanical bonder (Fig. 8B; Col. 18, lines 34-55). These methods sever the elastics without cutting the carrier layers (Fig. 8B; Col. 18, lines 34-55), which allows for the creation of non-elastic regions with different sizes without changing the uncontracted width of the elastic member, which is defined by the width of the carrier layers sandwiching the elastics. In another embodiment, the elastics can be severed using a two-dimensional pattern of cuts (Fig. 8C, feat. 808; Col. 18, line 56 – Col. 19, line 13). The cuts are offset from one another, which maintains the strength of the elastic member (Col. 18, line 56 – Col. 19, line 13). Because the cuts are offset from one another, there are continuous uncut portions of the carrier layers extending the width of the elastic member, which allows for the creation of non-elastic regions with different sizes without changing the uncontracted width of the elastic member, which is defined by the uncontracted width of the carrier layers sandwiching the elastics. Therefore, Wu teaches that non-elastic regions can be created in the elastic member without changing the width of the elastic member, regardless of the arrangement of elastics sandwiched between the carrier layers of the elastic member.
By incorporating the teachings of Wu into the array of wearable articles taught by Olson in view of Kuwano, and creating first, second, and third wearable articles with first, second, and third elastic members with the same width, but first, second and third (Olson: Paragraph 0072, lines 1-11). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teachings of Wu into the array of wearable articles taught by Olson in view of Kuwano and create an array of wearable articles that advantageously accommodates a wide range of wearers.
Regarding claim 2, Olson in view of Kuwano, and in further view of Wu teaches the array of claim 1. Wu further teaches that the non-elastic region is made by the steps of a) adhering the elastic bodies between the inner sheet and the outer sheet wherein at least a certain portion of some of the elastic bodies are left unadhered (Column 17, lines 55-60), the unadhered portion being an elastic cut window (Column 17, lines 55-60; Figure 8, zone U); and b) cutting the elastic bodies at the elastic cut windows (Column 17, lines 60-63). As discussed above, Wu also teaches that the size and shape of the non-elastic regions influences the wearer size range of a given article. As discussed above, Olson teaches that it is advantageous for an array of wearables articles to contain articles that each accommodate a different range of wearer sizes because it allows the array to accommodate a wide range of wearers as they (Paragraph 0072, lines 1-11). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to incorporate the teachings of Wu into the array of wearable articles taught by Olson in view of Kuwano and provide the first, second, and third elastic members with different first, second, and third sets of non-elastic regions in order to create an array of articles that advantageously accommodates a wide range of wearers.
Regarding claim 3, Olson in view of Kuwano and in further view of Wu teaches the array of claim 2. Kuwano further teaches that the front belt (12A) and the back belt (12B) of each article are elastic members (Paragraph 0087, lines 1-15). As discussed above, by using the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson, an array of absorbent articles that reliably prevent undesirable deformation of the absorbent chassis and present a neat appearance could be obtained. Therefore, by using the absorbent wearing article taught by Kuwano, first, second, and third articles comprising respective first, second and third elastic members which are the respective first, second, and third front belts, and respective first, second, and third back elastic members which are the respective first, second, and third back belts could be obtained. It would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to use the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson because Kuwano teaches that an absorbent wearing article comprising an elastic belt with non-elastic regions reliably prevents undesirable deformation of the absorbent chassis and presents a neat appearance (Paragraph 0029, lines 1-8).
Regarding claim 5, Olson in view of Kuwano and in further view of Wu teaches the array of claim 3. Kuwano further teaches that the set of elastic cut windows of the front belt and the back belt of each article is the same (Paragraph 0094, lines 1-16). As discussed above, by using the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson, an array of absorbent articles that reliably prevent undesirable deformation of the absorbent chassis and present a neat appearance could be obtained. Therefore, by using the absorbent wearing article taught by Kuwano, first, second, and third articles comprising respective first, second and third elastic members which are the respective first, second, and third front belts, and respective first, second, and third back elastic members which are the respective first, second, and third back belts could be obtained. It would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to use the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson because Kuwano teaches that an absorbent wearing article comprising an elastic belt with non-elastic regions reliably prevents undesirable deformation of the absorbent chassis and presents a neat appearance (Paragraph 0029, lines 1-8).
Regarding claim 7, Olson in view of Kuwano and in further view of Wu teaches the array of claim 1. Olson further teaches that the length of the articles along the longitudinal axis are in the range of 350 mm to 570 mm (Paragraph 0128, lines 7-15; Paragraph 0077, lines 1-17).
Regarding claim 8, Olson in view of Kuwano and in further view of Wu teaches the array of claim 1. Olson teaches similar test methods to the instant application for (Paragraphs 0185-0215). Instead of evaluating the percentage of the initial Gauge Circumference to the Full Stretch Circumference, Olson evaluates the stretch-to-stop ratio, which is defined as a ratio determined from the difference between the unexpended dimension of the material and the maximum extended dimension upon the application of 2000 grams force (roughly 19.6 N) and dividing that difference by the unextended dimension of the material (Paragraph 0185, lines 1-14). This ratio can then be converted to a percentage by multiplying by 100, in which case it is called the stretch-to-stop value. Based on the way that the initial Gauge Circumference and Full Stretch Circumference, the stretch-to-stop ratio percentage is related to the percentage of the 
    PNG
    media_image1.png
    96
    566
    media_image1.png
    Greyscale
initial Gauge Circumference to the Full Stretch Circumference by the following equation:
Olson teaches that the stretchable side panels at the waist of later stage garments should have stretch-to-stop values of at least 240%, and that these later stage garments should have stretchable side panels at the waist with stretch-to-stop values that are at least 60% higher than those of earlier stage garments (Paragraph 0131, lines 1-15). 
Regarding claim 9, Olson in view of Kuwano and in further view of Wu teaches the array of claim 1. Olson further teaches that the array of wearable articles can include as few as two articles and as many different articles as necessary in order to address the needs of a child during various stages of toilet training (Paragraph 0066, lines 3-8). Therefore, Olson in view of Kuwano and in further view of Wu teaches an array comprising a fourth article comprising a fourth elastic member comprising a fourth non-elastic region.
Regarding claim 10, Olson in view of Kuwano and in further view of Wu teaches the array of claim 2. Kuwano further teaches that the main body of the wearable article comprises an absorbent core (Paragraph 0066, lines 1-2; Figures 4 and 5, feature 20), the absorbent core overlapping at least a portion of the front belt and the back belt (Paragraph 0065, lines 1-8; Paragraph 0102, lines 1-5). By using the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson, an array of absorbent articles that reliably prevent undesirable deformation of the absorbent chassis and absorbent core and present a neat appearance could be obtained. It would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to use the absorbent wearing article taught by Kuwano as the articles in the array disclosed by Olson because Kuwano teaches that an absorbent wearing article comprising an elastic belt with non-elastic regions reliably prevents undesirable deformation of the absorbent chassis and presents a neat appearance (Paragraph 0029, lines 1-8).
Regarding claim 11, Olson in view of Kuwano and in further view of Wu teaches the array of claim 10. Kuwano further teaches that the set of elastic windows of each (Paragraph 0089, lines 1-22; Figures 2 and 3). By using the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson, an array of absorbent articles that reliably prevent undesirable deformation of the absorbent chassis and absorbent core and present a neat appearance could be obtained. It would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to use the absorbent wearing article taught by Kuwano as the articles in the array disclosed by Olson because Kuwano teaches that an absorbent wearing article comprising an elastic belt with non-elastic regions reliably prevents undesirable deformation of the absorbent chassis and presents a neat appearance (Paragraph 0029, lines 1-8).
Regarding claim 12, Olson in view of Kuwano and in further view Wu teaches the array of claim 11. Kuwano further teaches that at least one elastic member of at least one article has a set of elastic windows having a transverse width which is shorter than the transverse width of the absorbent core (Paragraph 0089, lines 1-22; Figures 2 and 3). By using the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson, an array of absorbent articles that reliably prevent undesirable deformation of the absorbent chassis and absorbent core and present a neat appearance could be obtained. It would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to use the absorbent wearing article taught by Kuwano as the articles in the array disclosed by Olson because Kuwano teaches that an absorbent wearing article comprising an elastic belt with non-elastic regions reliably prevents undesirable deformation of the absorbent chassis and presents a neat appearance (Paragraph 0029, lines 1-8).
Regarding claim 15, Olson in view of Kuwano and in further view of Wu teaches the array of claim 3. Kuwano further teaches that the elongation of the elastic bodies disposed on the front belt and the back belt of the same distance from the distal edge are substantially matched (Paragraph 0095, lines 12-20; Figure 3, features 40, 42, 45, and 47). By using the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson, an array of absorbent articles that reliably prevent undesirable deformation of the absorbent chassis and absorbent core and present a neat appearance could be obtained. It would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to use the absorbent wearing article taught by Kuwano as the articles in the array disclosed by Olson because Kuwano teaches that an absorbent wearing article comprising an elastic belt with non-elastic regions reliably prevents undesirable deformation of the absorbent chassis and presents a neat appearance (Paragraph 0029, lines 1-8).
Regarding claim 16, Olson in view of Kuwano and in further view of Wu teaches the array of claim 1. Wu further teaches that the total number of elastic bodies in the elastic members can vary based on the size of the elastic member, preferably in the range of 8 to 300 elastic bodies (Column 22, lines 30-34). As an example embodiment, Wu teaches a 12 cm wide elastic member with 49 elastic bodies (Column 22, lines 34-35). Wu additionally teaches that the total contracting force is a function of, among other things, the density of the elastic bodies in the elastic members (Column 21, lines 10-13). Wu teaches that it is desirable for the total contracting force to be between 3500 grams force and 4100 grams force for a wearable article for babies, though a larger (Column 21, lines 14-19; Column 21, lines 61-66). Therefore, the density (and thus number) of the elastic bodies in the elastic member is a result-effective variable that can be modified to create an elastic member with an optimal total contracting force. While optimizing the density of the elastic bodies in the elastic member for each article in the array, one of ordinary skill in the art would experiment with articles that have no more than 60 elastic bodies. Additionally, articles with no more than 60 elastic bodies would be consistent with the elastic member embodiment with 49 elastic bodies taught by Wu. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the number of elastic bodies to be no more than 60 in order to create a wearable article with optimal contracting force. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include less than 60 elastic bodies in order to create a wearable article with suitable contracting force in accordance with Wu's teaching that between 8 and 300 elastic bodies, with an example of 49 elastic bodies in a 12 cm wide member, should be used depending on the width of the elastic member.
Regarding claim 18, Olson in view of Kuwano and in further view of Wu teaches the array of claim 1. Kuwano further teaches that, for any article, each of the proximal edges and the distal edges of the front belt and the back belt are substantially parallel (Paragraph 0085, lines 1-13; Figure 3), the longitudinal length of the back belt being longer than that of the front belt (Paragraph 0085, lines 7-10; Figure 3), wherein the distal edge of the front belt is aligned with the distal edge of the back (Paragraph 0085, lines 1-13; Figure 3), and the proximal edge of the front belt is not aligned with the proximal edge of the back belt (Paragraph 0085, lines 1-13; Figure 3). Kuwano teaches a back belt with a trapezoidal shape that causes the proximal edge of the back belt to not be aligned with the proximal edge of the front belt (Figure 3). Kuwano teaches that this shape in conjunction with the elasticization of the back belt enables the back belt to form a soft contact surface covering areas of a wearer's buttock (Paragraph 0098, lines 7-15). By using the absorbent wearing article taught by Kuwano as the first, second, and third articles in the array disclosed by Olson, an array of absorbent articles that form a soft contact surface covering areas of wearers' buttocks could be obtained. It would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to use the absorbent wearing article taught by Kuwano as the articles in the array disclosed by Olson because Kuwano teaches that an absorbent wearing article comprising a trapezoidal elasticized back belt that forms a soft contact surface covering areas of wearers' buttocks (Paragraph 0098, lines 7-15).
Regarding claim 21, Olson in view of Kuwano and in further view of Wu discloses the array of claim 1.
As discussed above, Wu teaches a set of parameters by which the contracting force can be controlled, which includes the density of the elastic bodies on the elastic member (Col. 20, line 59 - Col. 21, line 13). As discussed above, Wu teaches that the size of the non-elastic region controls the contracting force of the elastic member by changing the length of the elastic members (Please see paragraph 15 above). Wu further teaches that individual parameters, such as elastic strength, which is in part a (Col. 21, line 44 – Col. 22, line 9). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the array disclosed by Olson in view of Kuwano and in further view of Wu so that the elastic members of at least two of the first, second, and third absorbent articles comprises: a same number of elastic stands in order to control the contracting force and desired size as taught by Wu.
Regarding claim 22, Olson in view of Kuwano and in further view of Wu discloses the array of claim 21.
As discussed above, Wu teaches a set of parameters by which the contracting force can be controlled, which includes the cross-sectional area of the elastic bodies, which may be represented by decitex (dtex) (Col. 20, line 59 - Col. 21, line 13). As discussed above, Wu teaches that the size of the non-elastic region controls the contracting force of the elastic member by changing the length of the elastic members (Please see paragraph 15 above). Wu further teaches that parameters, such as elastic strength, which is in part a function of length, may be changed without changing any of the other parameters in order to change the contracting force and desired size (Col. 21, line 44 – Col. 22, line 9).  Therefore, it would have been prima facie
Regarding claim 23, Olson in view of Kuwano, and in further view of Wu teaches the array of claim 22.
As discussed above, Wu teaches that the elastic members are constructed by securing elastic bodies between the carrier layers using an adhesive in certain regions, and severing the bodies in regions without adhesive in order to form a non-elastic region (Col. 17, lines 55-63). Wu further teaches that when the elastic bodies are installed in the elastic member, they are installed in a pre-stretched state that corresponds to the contracting force of the desired size range (Col. 22, lines 10-29). Because the elastic bodies are attached to the carrier layers in a pre-stretched state, the elastic bodies that are in the adhesive regions stay in their pre-stretched state when the bodies in the regions without adhesive are cut. Because cutting the elastic bodies changes their lengths, the contracting force of the elastic member is changed, without changing the prestretch of the elastic bodies that are adhered to the carrier layers. Therefore, Wu teaches that the contracting force, and therefore desired size, of the absorbent article can be changed without changing the prestretch of the elastic strands. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the array disclosed by Olson in view of Kuwano and in further view of Wu so that the elastic stands comprise an identical prestretch in order to control the contracting force and desired size as taught by Wu.
Regarding claim 24, Olson in view of Kuwano and in further view of Wu discloses the array of claim 1.
As discussed above, Wu teaches a set of parameters by which the contracting force can be controlled, which includes the cross-sectional area of the elastic bodies, which may be represented by decitex (dtex) (Col. 20, line 59 - Col. 21, line 13). As discussed above, Wu teaches that the size of the non-elastic region controls the contracting force of the elastic member by changing the length of the elastic members (Please see paragraph 15 above). Wu further teaches that parameters, such as elastic strength, which is in part a function of length, may be changed without changing any of the other parameters in order to change the contracting force and desired size (Col. 21, line 44 – Col. 22, line 9).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the array disclosed by Olson in view of Kuwano and in further view of Wu so that the elastic members of all of the first, second, and third absorbent article comprise elastic strands comprising an identical dtex in order to control the contracting force and desired size as taught by Wu.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Patent Application Publication 2003/0135186) in view of Kuwano et al. (US Patent Application Publication 2011/0071488), in further view of Wu et al. (US Patent 7,118,558), and in further view of Mori et al. (US Patent Application Publication 2004/0133180).
Regarding claim 4, Olson in view of Kuwano, and in further view of Wu teaches the array of claim 3. However, Olson in view of Kuwano and in further view of Wu does not explicitly teach that the elastic cut windows of the front belt and the back belt of each article is different.
Mori teaches a similar absorbent article comprising elastic and inelastic portions in the front and back waist regions of the article (Paragraph 0018, lines 1-10; Figure 6). Mori further teaches that by reducing the size of or eliminating the non-elastic region in the back waist region of the article and making the elastic cut windows in the front belt and back belt regions different, elasticity and other properties can be selectively imparted to the garment in different areas (Paragraph 0164, lines 1-13; Paragraph 0165, lines 1-10). For example, by creating an elastic cut window in the front belt elastic member, undesirable deformations can be eliminated from the underbelly portion of the article and the contraction force in the groin region can be reduced (Paragraph 0164, lines 7-13). Likewise, by reducing or removing the elastic cut window in the back belt elastic member, the slip-off prevention and skin adhesion of the article can be enhanced (Paragraph 0165, lines 1-6). Due to these advantages, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the array of wearable articles taught by Olson in view of Kuwano, and in further view of Wu by making the elastic cut windows of the front belt and the back belt of each article different in order to create an array of wearable articles that have reduced deformation in the underbelly portion of each article, reduced contraction force in the groin region, and enhanced slip-off prevention and skin adhesion as taught by Mori.
Regarding claim 17, Olson in view of Kuwano, and in further view of Wu teaches the array of claim 1. However, Olson in view of Kuwano, and in further view of Wu does not teach that the Waist Circumference Force according to the Whole Article Force Measurement herein of any article is no more than 10N.
Mori teaches a similar absorbent article comprising elastic and inelastic portions in the front and back waist regions of the article (Paragraph 0018, lines 1-10; Figure 6). Mori further teaches that it is desirable for wearable articles to be configured so that the force at maximum stretch in the waistband region of the article to be less than 600 grams force (approximately 5.88 N) so that the article has a good fit (Paragraph 0156, lines 1-16). The Waist Circumference Force defined by the instant specification is the force at 70% of the Full Stretch Circumference. Since the article taught by Mori has a force at maximum stretch less than 5.88 N (which is less than 10 N), then the article taught by Mori must have a force at 70% the full stretch of less than 10 N. Because Mori teaches that the force at maximum stretch in the waistband region of a wearable article should be less than 5.88 N to ensure a good fit, it would have been prima facie obvious to one of ordinary skill in the art to configure each of the wearable articles in the array taught by Olson in view of Kuwano and in further view of Wu so that the Waist Circumference Force according to the Whole Article Force Measurement of each article is no more than 10 N in order to ensure that each article has a good fit as taught by Mori.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Patent Application Publication 2003/0135186) in view of Kuwano et al. (US Patent Application Publication 2011/0071488), in further view of Wu et al. (US Patent 7,118,558), and in further view of Tai et al. (US Patent Application Publication 2012/0283683).
Regarding claim 13, Olson in view of Kuwano in view of Wu teaches the array of claim 10. However, Olson in view of Kuwano in view of Wu does not teach that any of 
Tai teaches an absorbent article with elasticized (Figure 2, feature 4) front (Figure 2, feature 1) and back belts (Figure 2, feature 2) and non-elastic portions (Figure 2, features 18, 28,172, and 271) longitudinally distal and non-overlapping with the absorbent core (Figure 2, feature 51). Tai teaches that the lack of elasticity in these regions of the front and back belts provides good ventilation (Paragraph 021, lines 14-16). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to incorporate the teachings of Tai into the array of absorbent articles taught by Olson in view of Kuwano, and in further view of Wu so that at least one article in the array has an elastic cut window formed in regions where the absorbent core does not overlap so that a wearable article that advantageously has good ventilation in those regions can be created.
Regarding claim 14, Olson in view of Kuwano, in further view of Wu, and in further view of Tai teaches the array of claim 13. As discussed above, Tai further teaches non-elastic portions (Figure 2, feature 18 and 28) formed on the front belt longitudinally distal from the absorbent core (Figure 2, feature 51). Additionally Tai teaches that the lack of elasticity in these regions of the front and back belts provides good ventilation (Paragraph 021, lines 14-16). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to incorporate the teaching of Tai into the array of absorbent articles taught by Olson in view of Kuwano, and in further view of Wu so that the at least one article in the .
Response to Arguments
Applicant’s arguments, see pages 7 and 8 of Applicant’s Remarks, filed 02/24/2021, with respect to the rejections of claims 1-3, 5, 7-12, 15, 16, and 18 under 35 U.S.C. 103 as being unpatentable over Olson in view of Kuwano, and in further view of Wu have been fully considered and are not persuasive.
Applicant argues that the cited combination of Olson, Kuwano, and Wu is not understood to teach or suggest an array of wearable articles with elastic members having the same widths in combination with the claimed variations in article and non-elastic region sizes. Applicant further argues that the cited combination of Olson, Kuwano, and Wu is not understood to teach or suggest the creation of non-elastic regions with different sizes without changing the uncontracted width of the elastic member in a transverse direction of the wearable article depending on a desired wearer size range. Applicant merely alleges that the cited combination of Olson, Kuwano, and Wu is not understood to teach or suggest these claimed limitations, but does not explain how the cited combination of Olson, Kuwano, and Wu is deficient. In addition to pointing out disagreements with the Office Action, Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
As discussed above, Olson discloses an array of wearable articles comprising first, second, and third articles that are size variations (Olson: Paragraphs 008, 0013, and 0072). Olson additionally teaches that it is advantageous for an array of wearable articles to contain articles that each accommodate a different range of wearer sizes because it allows the array to accommodate a wide range of wearers as they grow (Olson: Paragraph 0072). As discussed above, Kuwano teaches a wearable article comprising a ring-like elastic belt comprising front and back belts each comprising a plurality of elastic bodies sandwiched between an inner sheet and an outer sheet, as well as a non-elastic region (Kuwano: Figs. 2 and 12; Paragraphs 0085-0087 and 0089). Kuwano further teaches that the non-elastic region reliably prevents undesirable deformation of the absorbent chassis and presents a neat appearance (Kuwano: Paragraph 0029); it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the array disclosed by Olson to use the wearable article taught by Kuwano as the first, second, and third articles so that each article in the array does not have undesirable deformation and presents a neat appearance. As discussed above, Olson in view of Kuwano does not disclose that the elastic member width of the first, second, and third elastic members are the same, that the first non-elastic region is larger than the second non-elastic region, and wherein the second non-elastic region is larger than the third non-elastic region.
As discussed above, Wu teaches an absorbent article with an elastic belt that has non-elastic regions (Wu: Col. 2, lines 60 – Col. 3, line 3; Col. 3, lines 48-65). As discussed above, Wu teaches a set of parameters by which the contracting force of the elastic member can be controlled, including the length of the individual elastic bodies, the cross-section of the elastic bodies, and the density of the elastic bodies on the elastic member (Wu: Col. 20, line 59 – Col. 21, line 13). Wu further teaches that (Wu: Col. 21, line 44 – Col. 22, line 9). By cutting the elastic bodies in order to form the non-elastic region, the elastic strength of the elastic bodies would change, and therefore, the contracting force of the elastic member and the desired size. By changing the contracting force of the elastic member via the size of the non-elastic region, the desired wearer size of an article can be changed without changing the elastic member width or the uncontracted width of the elastic member.
Applicant’s arguments, see pages 8 and 9 of Applicant’s Remarks, filed 02/24/2021, with respect to the rejections of dependent claims 4, 13, 14, and 17 have been fully considered and are not persuasive due to the arguments with respect to the rejection of independent claim 1 not being persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schneider (U.S. Patent Application Publication No. 2006/0111686) discloses an absorbent article with heat deactivated zones.
Nelson et al. (U.S. Patent Application Publication No. 2013/0110068) discloses an array of disposable absorbent articles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                         /CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781